Exhibit 10.1

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of November 18, 2015 (this
“Amendment”), among AF SOLUTIONS HOLDINGS LLC, as Holdings, AGROFRESH INC. (the
“Borrower”), the Lenders party hereto and BANK OF MONTREAL, as administrative
agent (in such capacity, the “Administrative Agent”) for the Lenders (such
capitalized term and, unless otherwise specified, all other capitalized terms
not otherwise defined herein shall have the meanings set forth in the Credit
Agreement referred to below).

 

WHEREAS, the Borrower, the Lenders party thereto and the Administrative Agent
and the other parties named therein, are party to that certain Credit Agreement,
dated as of July 31, 2015 (as further amended, amended and restated,
supplemented or otherwise modified to (but not including) the date hereof, the
“Credit Agreement”), pursuant to which the Lenders have made certain extensions
of credit available to and on behalf of the Borrower; and

 

WHEREAS, the Borrower and the Lenders party hereto have agreed to amend the
Credit Agreement, but only on the terms and conditions herein set forth.

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

Section 1.                                           Credit Agreement
Amendment.  Section 6.06(a) of the Credit Agreement is amended by replacing
clause (vi)(B) thereof its entirety with the following:

 

“(B) in addition to the foregoing Restricted Payments, up to an amount not to
exceed $12,000,000 in any fiscal year of the Borrower to (1) pay dividends to
Boulevard’s public common stockholders, (2) make payments on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in Holdings, the Borrower or any Restricted Subsidiary or
in respect of any Equity Interests in Boulevard held by Boulevard’s common
stockholders, and/or (3) on or prior to July 31, 2016, redeem or repurchase
outstanding warrants of Boulevard for an aggregate repurchase price not in
excess of $10,000,000.”.

 

Section 2.                                           Conditions to Effectiveness
of Amendment.  This Amendment shall become effective on the date (the “Amendment
No. 1 Effective Date”) on which each of the following conditions are satisfied
or waived by each applicable party:

 

(a)                                                         The Administrative
Agent shall have received executed signature pages to this Amendment from the
Lenders, the Borrower and each other Loan Party;

 

(b)                                                         The representations
and warranties of each Loan Party set forth in the Loan Documents shall be true
and correct in all material respects on and as of the Amendment No. 1 Effective
Date; provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided further that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
the date of such credit extension or on such earlier date, as the case may be;

 

(c)                                                          At the time of and
immediately after giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing;

 

(d)                                                         The Borrower shall
have paid or caused to be paid all reasonable and

 

--------------------------------------------------------------------------------


 

documented out-of-pocket costs and expenses incurred by the Administrative Agent
and its Affiliates (without duplication) including the reasonable fees, charges
and disbursements of legal counsel to the Administrative Agent incurred in
connection with this Amendment; and

 

(e)                                                          The Borrower shall
have paid, (i) for the account of each Lender that has returned an executed
signature page to this Amendment to the Administrative Agent at or prior to 5:00
p.m. (New York City time) on November 12, 2015, consent fees in the amount equal
to 0.05% of the sum, without duplication, of such Lender’s outstanding Loans and
Commitments.

 

Section 3.                                           Counterparts.  This
Amendment may be executed in any number of counterparts and by different parties
hereto on separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all of which when taken together shall
constitute a single instrument.  Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or other electronic transmission
(i.e. a “PDF” or “TIF”) shall be effective as delivery of a manually executed
counterpart hereof.

 

Section 4.                                           Governing Law.  THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.  SECTIONS 9.09 AND 9.10 OF THE CREDIT AGREEMENT ARE HEREBY
INCORPORATED BY REFERENCE INTO THIS AMENDMENT MUTATIS MUTANDIS AND SHALL APPLY
HERETO.

 

Section 5.                                           Headings.  The headings of
this Amendment are for purposes of reference only and shall not limit or
otherwise affect the meaning hereof.

 

Section 6.                                           Reaffirmation of the Loan
Parties.  Each Loan Party hereby consents to the amendment of the Credit
Agreement effected hereby and confirms and agrees that, notwithstanding the
effectiveness of this Amendment, each Loan Document to which such Loan Party is
a party is, and the obligations of such Loan Party contained in the Credit
Agreement, this Amendment or in any other Loan Document to which it is a party
are, and shall continue to be, in full force and effect and are hereby ratified
and confirmed in all respects, in each case as amended by this Amendment.  For
greater certainty and without limiting the foregoing, each Loan Party hereby
confirms that the existing security interests granted by such Loan Party in
favor of the Secured Parties pursuant to the Loan Documents in the Collateral
described therein shall continue to secure the obligations of the Loan Parties
under the Credit Agreement and the other Loan Documents as and to the extent
provided in the Loan Documents

 

Section 7.                                           Amendment, Modification and
Waiver.  This Amendment may not be amended, modified or waived except in
accordance with Section 9.02 of the Credit Agreement.

 

Section 8.                                           Entire Agreement.  This
Amendment, the Credit Agreement, and the other Loan Documents constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof and thereof and supersede all other prior agreements and understandings,
both written and verbal, among the parties hereto with respect to the subject
matter hereof.  Except as expressly set forth herein, this Amendment shall not
by implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of any party under, the Credit Agreement, nor
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect.  It is understood and agreed that each reference in each Loan
Document to the Credit Agreement, whether direct or indirect, shall hereafter be
deemed to be a reference to the Credit Agreement as amended hereby and that this
Amendment is a Loan Document.

 

2

--------------------------------------------------------------------------------


 

Section 9.                                           Severability.  In the event
any one or more of the provisions contained in this Amendment should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein, to the
fullest extent permitted by applicable law, shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

[SIGNATURE PAGES FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

 

AF SOLUTIONS HOLDINGS LLC, as Holdings

 

 

 

 

 

By:

/s/ Margaret M. Loebl

 

 

Name:

Margaret M. Loebl

 

 

Title:

EVP & CFO

 

 

 

 

 

 

 

 

 

AGROFRESH INC., as Borrower

 

 

 

 

 

By:

/s/ Margaret M. Loebl

 

 

Name:

Margaret M. Loebl

 

 

Title:

EVP & CFO

 

[Signature Page to Amendment No. 1 to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Acknowledged and Accepted:

 

 

 

BANK OF MONTREAL,

 

 

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Thomas Hasenauer

 

 

Name:

Thomas Hasenauer

 

 

Title:

Vice President

 

[Signature Page to Amendment No. 1 to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Lender’s Signature Pages on File With Agent

 

--------------------------------------------------------------------------------